DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed November 4, 2021. As directed by the amendment: Claims 1, 3, 6, 12, 13, 16, 17, and 22 have been amended. Claims 14, 15, 18, and 19 were cancelled. Claims 1-13, 16, 17, and 20-24 are presently pending in this application.

Claim Objections
Claims 16 and 24 are objected to because of the following informalities: In ll. 1, the phrase “The osteotomy implant according to claim 13” should be re-written as --The osteotomy implant system according to claim 13.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: In ll. 1, the phrase “The osteotomy implant according to claim 16” should be re-written as --The osteotomy implant system according to claim 16.  Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga et al. (US 7,238,203), herein referred to as Bagga, and in view of Bhatnager et al. (US 2009/0048675), herein referred to as Bhatnager, and further in view of Prado et al. (US 2016/0262905), herein referred to as Prado.
Regarding claims 1, 6, 7, 10, Bagga discloses an osteotomy implant system (figures 1-4) comprising a wedge shaped core (see figure 3 below), a first generally planar bone engaging surface (20) (see figure 3 below) disposed on a first side of the core (see figure 3 below), and a second generally planar bone engaging surface (30) (see figure 3 below) disposed on a second side of the core (see figure 3 below), and wherein the first surface has a perimeter (see figure 4 below) having a first edge (see figure 4 below), a first curved edge (see figure 4 below) directly attached to the first edge (see figure 4 below) and having a first radius of curvature (see figure 4 below) (col. 10, ll. 3-6), a second edge (see figure 4 below) directly attached to the first curved edge (see figure 4 below), and a second curved edge (see figure 4 below) has second radius 

    PNG
    media_image1.png
    491
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    523
    586
    media_image2.png
    Greyscale


However, Bhatnager teaches an implant's surfaces are roughened or provided with irregularities through the use of plasma spray and sputter coating with titanium for promoting bone growth (¶162, ¶163) and wherein the surface roughness may be less than 3-5 microns peak to valley or greater than 3-5 microns peak to valley (¶162).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bagga’s osteotomy implant system with wherein the first and second bone engaging surfaces comprise an osteoconductive structure, wherein the osteoconductive structure comprises a titanium plasma spray, wherein the at least one of the surfaces has the osteoconductive structure with a thickness of less than 800 microns and wherein the thickness is between 5 nanometers and 800 microns as taught by Bhatnager, since such a modification would promote bone growth while not drastically changing the size and appearance of the implant.
Next, the modified Bagga’s osteotomy implant system lacks wherein the first edge is a first linear edge and the second edge is a second linear edge. However, Bagga discloses that the present invention is not limited to such shape (col. 10, ll. 3-19).


    PNG
    media_image3.png
    447
    654
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bagga’s osteotomy implant system with wherein the first edge is a first linear edge and the second edge is a second linear edge as taught by Prado, since such a modification is a change in form or shape that is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04) and wherein Bagga clearly contemplates any variation of shapes.
	The modified Bagga’s osteotomy implant system further lacks wherein the first radius of curvature and the second radius of curvature are constant radii of curvatures.
However, Bagga discloses that the present invention is not limited to such shape (col. 10, ll. 3-19). It would have been an obvious matter of design choice to a person of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bagga’s osteotomy implant system having a first radius of curvature and a second radius of curvature with a first constant radius of curvature and a second constant radius of curvature, since such a modification is a change in form or shape that is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04) and wherein Bagga clearly contemplates any variation of shapes, thus it would have been obvious matter of design choice.
Regarding claim 2, the modified Bagga’s osteotomy implant system has wherein the core (see figure 3 of Bagga above) is undetectable by imaging (col. 6, ll. 65-67 and col. 7, ll. 1-5 of Bagga).
Regarding claim 3, the modified Bagga’s osteotomy implant system has further comprising a fixation plate (90 of Bagga) having a first opening (see figure 7 of Bagga below) and a second opening (see figure 7 of Bagga below) spaced from the first opening (see figure 7 of Bagga below) farther than a distance between the first generally planar bone engaging surface (20 of Bagga) and the second generally planar bone engaging surface (30 of Bagga).

    PNG
    media_image4.png
    633
    659
    media_image4.png
    Greyscale

Regarding claim 4, the modified Bagga’s osteotomy implant system has wherein the core comprises a peripheral portion (60 of Bagga) having a threaded aperture (65 of Bagga) formed therein (col. 11, ll. 41-43 of Bagga).
Regarding claim 5, the modified Bagga’s osteotomy implant system has wherein the fixation plate (90 of Bagga) further has a third opening (see figure 7 of Bagga above) located between the first opening (see figure 7 of Bagga above) and the second opening (see figure 7 of Bagga above) such that, when the fixation plate (90 of Bagga) is secured over the core (see figure 7 of Bagga above), the third opening (see figure 7 of Bagga above) is aligned with the threaded aperture (65 of Bagga).

Regarding claim 9, the modified Bagga’s osteotomy implant system has wherein the first generally planar bone engaging surface (20 of Bagga) and the second generally planar bone engaging surface (30 of Bagga) are visible to imaging (claim 15 of Bagga).
Regarding claim 11, the modified Bagga’s osteotomy implant system is capable of having wherein the core (see figure 3 of Bagga above) is sized and shaped such that at least 50% of the perimeter of the core is contained within an osteotomy site as this is considered functional.
Regarding claim 12, the modified Bagga’s osteotomy implant system has wherein the perimeter is asymmetrical (see figure 4 of Bagga above) relative to an axis bisecting and extending perpendicular to the linear edge (the modified Bagga’s linear edge).

Claims 13, 16, 17, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagga (US 7,283,203) and in view of Prado (US 2016/0262905).
Regarding claim 13, Bagga discloses an osteotomy implant system (figures 1-4) comprising a wedge shaped core (see figure 3 above), a first bone engaging surface (20) disposed on a first side of the core (see figure 3 above), and a second bone engaging surface (30) disposed on a second side of the core (see figure 3 above), wherein the first bone engaging surface (20) has a perimeter having a first edge (see 
Yet, Bagga lacks wherein the first edge is a first linear edge and the second edge is a second linear edge. However, Bagga discloses that the present invention is not limited to such shape (col. 10, ll. 3-19).
Furthermore, Prado teaches an implant system (900, 960) having a first edge is a first linear edge (see figure 9 above) and a second edge is a second linear edge (see figure 9 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bagga’s osteotomy implant system with wherein the first edge is a first linear edge and the second edge is a second linear edge as taught by Prado, since such a modification is a change in form or shape that is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04) and wherein Bagga clearly contemplates any variation of shapes.
The modified Bagga’s osteotomy implant system further lacks wherein the first radius of curvature and the second radius of curvature are constant radii of curvatures.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bagga’s osteotomy implant system having a first radius of curvature and a second radius of curvature with a first constant radius of curvature and a second constant radius of curvature, since such a modification is a change in form or shape that is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04) and wherein Bagga clearly contemplates any variation of shapes, thus, it would have been obvious matter of design choice.
Regarding claim 16, the modified Bagga’s osteotomy implant system wherein the perimeter is asymmetrical (see figure 4 of Bagga above) relative to an axis bisecting and extending perpendicular to the first linear edge (the modified Bagga’s first linear edge).
Regarding claims 17, 22, Bagga discloses an osteotomy implant (figures 1-4) comprising a wedge shaped core (see figure 3 above), a first bone engaging surface (20) disposed on a first side of the core (see figure 3 above), and a second bone engaging surface (30) disposed on a second side of the core (see figure 3 above), wherein the first bone engaging surface (20) has a perimeter having a first curved edge portion (see figure 4 above) (col. 10, ll. 3-6), a first edge (see figure 4 above) directly 
Yet, Bagga lacks wherein the first edge is a first linear edge and the second edge is a second linear edge. However, Bagga discloses that the present invention is not limited to such shape (col. 10, ll. 3-19).
Furthermore, Prado teaches an implant system (900, 960) having a first edge is a first linear edge (see figure 9 above) and a second edge is a second linear edge (see figure 9 above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bagga’s osteotomy implant system with wherein the first edge is a first linear edge and a second edge is a second linear edge as taught by Prado, since such a modification is a change in form or shape that is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04) and wherein Bagga clearly contemplates any variation of shapes (col. 10, ll. 3-19). 
Next, the modified Bagga’s osteotomy implant lacks wherein the first radius of curvature and the second radius of curvature are constant radii of curvatures.
However, Bagga discloses that the present invention is not limited to such shape (col. 10, ll. 3-19). It would have been an obvious matter of design choice to a person of ordinary skill in the art to use constant radii of curvatures because Applicant has not 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bagga’s osteotomy implant having a first radius of curvature and a second radius of curvature with a first constant radius of curvature and a second constant radius of curvature, since such a modification is a change in form or shape that is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04) and wherein Bagga clearly contemplates any variation of shapes, thus, it would have been obvious matter of design choice. 
The modified Bagga’s osteotomy implant further lacks a detailed description of wherein the first curved edge portion traces an arc of less than 180 degrees and the second curved edge portion traces an arc of greater than 180 degrees. 
However, Bagga discloses that the present invention is not limited to such shape (col. 10, ll. 3-19). It would have been an obvious matter of design choice to a person of ordinary skill in the art to make the first curved edge portion traces an arc of less than 180 degrees and the second curved edge portion traces an arc of greater than 180 degrees because Applicant has not disclosed that these arcs provides an advantage, is used for a particular purpose, or solves a stated problem. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bagga’s osteotomy implant system with wherein the first curved edge portion traces an arc of less than 180 degrees and the second curved edge portion traces an arc of greater than 180 degrees, 
Regarding claim 20, the modified Bagga’s osteotomy implant has wherein the perimeter is asymmetrical (see figure 4 of Bagga above) relative to an axis bisecting and extending perpendicular to the linear edge (the modified Bagga’s linear edge).
Regarding claim 21, the modified Bagga’s osteotomy implant has wherein the perimeter is symmetrical about a longitudinal axis through the first curved edge portion (see figure 4 of Bagga above) and the second curved edge portion (see figure 4 of Bagga above).
Regarding claim 23, the modified Bagga’s osteotomy implant system has wherein the perimeter is symmetrical about a longitudinal axis through the first curved edge portion (see figure 4 of Bagga above) and the second curved edge portion (see figure 4 of Bagga above).
Regarding claim 24, the modified Bagga’s osteotomy implant system has wherein the first curved edge portion has a first radius of curvature (see figure 4 of Bagga above) and the second curved edge portion has second radius of curvature (see figure 4 of Bagga above), different from the first radius of curvature (see figure 4 of Bagga above).

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on page 5, under 35 U.S.C. 103, of the Remarks are directed to the amended claims 1, 13, and 17, wherein the claims have been amended to recite constant radii of the curved portions. The Examiner notes that the reference Bagga shows a first radius of curvature (e.g. figure 4) and a second radius of curvature (e.g. figure 4) but lacks a detailed description on wherein the curved portions have a constant radius of curvature. However, the Examiner notes that Bagga teaches that the present invention is not limited to such shape (col. 10, ll. 3-19). It would have been an obvious matter of design choice to a person of ordinary skill in the art to use constant radii of curvatures because Applicant has not disclosed that the constant radii of curvatures provides an advantage, is used for a particular purpose, or solves a stated problem. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Bagga’s osteotomy implant system having a first radius of curvature and a second radius of curvature with a first constant radius of curvature and a second constant radius of curvature, since such a modification is a change in form or shape that is generally recognized as being within the level of ordinary skill in the art (see MPEP 2144.04) and wherein Bagga clearly contemplates any variation of shapes, thus, it would have been obvious matter of design choice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775